United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    June 5, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41149
                           Summary Calendar



                          MICHAEL O. COLEMAN,

                         Plaintiff-Appellant,

                                versus

               POLUNSKY UNIT FIELD; UNIVERSITY OF TEXAS
                  MEDICAL BRANCH, MEDICAL DEPARTMENT,

                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:04-CV-179
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael O. Coleman, Texas prisoner # 498392, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim and as frivolous pursuant to 28 U.S.C.

§ 1915A(b)(1).     He argues that the defendants were deliberately

indifferent to his serious medical needs in that they assigned him

to work in the fields despite their knowledge that he has insulin

dependent diabetes mellitus and very erratic blood glucose levels

and that in July 2004, he blacked out while working in the fields

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41149
                                  -2-

due to a blood glucose level of 23.         Coleman has not shown that

the district court erred in holding that, even if his allegations

are accepted as true, he is not entitled to relief because his work

assignment was consistent with his medical restrictions.           See

Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).       Coleman’s

disagreement with his medical classification does not state a

constitutional claim.    See Wilson v. Budney, 976 F.2d 957, 958 (5th

Cir. 1992).   Coleman has not shown that the district court abused

its discretion in dismissing his complaint without giving him an

opportunity to amend it.     See Ashe v. Corley, 992 F.2d 540, 542

(5th Cir. 1993).

     Coleman argues for the first time on appeal that his work

assignment was made in “retaliation on another issue that [he]

cannot prove.”     Coleman may not raise a new legal theory for the

first time on appeal.    See Leverette v. Louisville Ladder Co., 183
F.3d 339, 342 (5th Cir. 1999).

     The district court’s dismissal of Coleman’s complaint as

frivolous and for failure to state a claim under § 1915A(b)(1)

counts as a strike under 28 U.S.C. § 1915(g).         See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).       Coleman is cautioned

that if he accumulates three strikes under § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.            See

§ 1915(g).
                     No. 05-41149
                          -3-

AFFIRMED; SANCTION WARNING ISSUED.